UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 1, 2016 8point3 Energy Partners LP (Exact name of registrant as specified in its charter) Delaware 1-37447 47-3298142 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 77 Rio Robles San Jose, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(408) 240-5500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Current Report on Form 8-K/A amends and supplements the Current Report on Form 8-K of 8point3 Energy Partners LP (the “Partnership”), dated November 30, 2016 and filed with the Securities and Exchange Commission on December 5, 2016 (the “Initial Form 8-K”), which reported under Item 2.01 the Partnership’s acquisition of a 34% interest in the Stateline Project (as defined below). This amendment is filed to provide (i) the financial statements of Desert Stateline Holdings, LLC and its subsidiary Desert Stateline, LLC (the “Stateline Project”), a 300 MW photovoltaic solar generating facility located in San Bernardino, California, (ii) the financial statements of Parrey, LLC (the “Henrietta Project”), a 102 MW photovoltaic solar generating facility located in Kings County, California, and (iii) pro forma financial information of the Partnership for such transactions as required by Item 9.01. Except as set forth below, the Initial Form 8-K is unchanged.
